Citation Nr: 0201380	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a decision dated September 5, 2000, the Board denied the 
veteran's claims for service connection for major depression 
and degenerative joint disease of the left knee.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2001 
Order of the Court, based on an unopposed Motion for Remand 
by the Secretary of Veterans Affairs (Secretary), the Board's 
September 2000 decision was vacated and the case remanded for 
further action by the Board.  The case is again before the 
Board for action consistent with the Motion for Remand and 
the Court's Order.


REMAND

In an October 31, 2001, presentation, the veteran's 
representative indicated that "[the veteran] would like to 
withdraw his claim of entitlement to service connection for 
degenerative joint disease of the left knee."  As the 
veteran personally filed his substantive appeal in this case, 
VA regulations require that a representative may only 
withdraw an appeal in such a circumstance with the "express 
written consent of the appellant."  38 C.F.R. § 20.204(c) 
(2001).  The Board contacted the representative by telephone 
on November 14, 2001, to ascertain whether the representative 
had received written consent for the withdrawal.  Id.  The 
veteran's attorney indicated that he had no such document and 
that it would be extremely hard to get such a writing from 
the veteran because he moved around a lot.  The attorney 
indicated that he wanted to withdraw the portion of his 
October 2001 presentation that purported to withdraw the left 
knee claim.  

It appears from the October 2001 letter that the attorney was 
instructed by his client to withdraw a claim from appellate 
consideration.  It also appears that the instruction to 
withdraw has not been rescinded by the veteran.  The 
provisions of 38 C.F.R. § 20.204 were intended to address 
situations such as this one where VA is left unclear as to 
the veteran's desires regarding appellate review.  
Accordingly, because the Board is reluctant to proceed with 
an issue that the veteran likely wants to withdraw, the Board 
is remanding the left knee issue to the RO for clarification 
as to whether the veteran indeed desires to withdraw this 
issue from appeal.  Any desire to withdraw should be reduced 
to writing and signed by the veteran.  

As for the claim of service connection for depression, the 
veteran's service medical records reflect that, upon service 
induction examination in July 1969, the veteran indicated 
that he had had frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  In this regard, the 
clinical summary noted that he had had situational 
depression, worry, and nervousness, but that he had sought no 
medical assistance in relation thereto.  The veteran's 
psychiatric status was evaluated as normal.  On separation 
examination in February 1971, the veteran's psychiatric 
status was again considered normal; he denied having trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  An April 1971 medical clearance certificate 
shows that the veteran was found to be free of mental 
illness, or character, behavior, or intelligence disorders.

An August 1980 report of a psychiatric examination conducted 
by P. D. Nelson, M.D., shows that the veteran sought 
treatment for nervous shaking and depression.  During a 
mental status examination, the veteran related that he had 
had nervous feelings for the previous year and a half or 
more.  Following examination, diagnoses of phobia and 
depression were made.  In August 1995, it was noted that the 
veteran was receiving follow-up evaluations for multiple 
complaints, including depression and anxiety.  In January 
1996, his psychiatric assessments included depression, and a 
November 1996 VA psychiatric examination resulted in a 
diagnosis of recurrent major depression of moderate severity.  

A June 2001 letter from a VA psychiatrist indicates that the 
veteran had been followed at the Mountain Home, Tennessee VA 
facility for the "last many years and ha[d] been followed up 
periodically to treat his recurrent major depression. . ."  
It was noted that his medical history indicated that he had 
been suffering with this illness for a long time, even since 
his military service.  

Although the June 2001 letter seems to indicate that the 
veteran's history suggests that he had been suffering from 
major depression since his military service, it is not 
entirely clear that the VA physician has adopted this history 
as the likely explanation for the onset of depression based 
on a review of the veteran's medical records, especially his 
service medical records which show that no psychiatric 
abnormality was identified on at least two examinations, 
including the separation examination where the veteran denied 
having ever had depression or nervous trouble.  In order to 
obtain more definitive medical evidence on the question of 
whether major depression is attributable to the veteran's 
period of military service, the Board finds that a remand is 
necessary.

A remand to obtain medical opinion evidence is consistent 
with the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this 
recently enacted law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for psychiatric 
problems since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  Any additional relevant 
records maintained at the Mountain Home, 
Tennessee VA medical center should also 
be sought.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
VCAA.  A copy of the notice must be 
associated with the claims file. 

2.  The RO should contact the veteran and 
ask him to affirmatively state in writing 
whether he desires to withdraw his claim 
of service connection for degenerative 
joint disease of the left knee from 
appellate review.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the etiology of his major 
depression.  The examiner should review 
the entire record, especially the 
veteran's service medical records, and 
should provide an opinion as to whether 
it is as least as likely as not that any 
major depression was caused or made worse 
by the veteran's military service.  The 
complete rationale for any opinion 
expressed must be provided, and the 
opinion(s) should be explained in the 
context of the entire record, including 
the June 2001 letter by the VA 
psychiatrist.

4.  If the veteran desires to continue 
his appeal of the left knee claim, or 
fails to respond to the request for 
clarification regarding his withdrawal of 
this issue, the RO should undertake 
similar development of this issue by 
obtaining medical opinion evidence of the 
medical probabilities that degenerative 
joint disease of the left knee is 
attributable to the veteran's period of 
military service.  After the above 
development, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the medical 
opinion evidence does not respond to the 
questions set forth above, the report 
must be returned to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(2001); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are satisfied.  Thereafter, the RO should 
re-adjudicate the claim(s) of service 
connection in light of the additional 
evidence.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this remand is to obtain additional 
evidence and ensure that the veteran is afforded due process 
of law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO; however, he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


